Title: To James Madison from John Armstrong, 30 December 1804
From: Armstrong, John
To: Madison, James


Dear Sir,
Paris 30. December. 1804
The object of this letter, is to communicate some facts which I did not know, or which had not occurred at the date of my last.

The answer to Mr Munroe’s note was prepared soon after its receipt, and submitted to the Emperor, who, though he approved of it, both in form and substance, directed, that “it should be returned to the Bureau of the Minister, until it was called up by some new application on our part, or until some other circumstance should make it proper to send it.” When this order was given, the question of peace or war with England on the part of Spain was undecided, and according to the greater or less accommodation in the cabinet of that country to the views of this, the answer was to be sent in its original shape; altered into something less decisive in their favor; or, altogether suppressed. Spain having on the 14 instant yielded all her scruples, and gone into the war as far as a manifesto would carry her, the answer was this morning sent to me.
By the copy enclosed, you will find them treading back all their steps on this subject, and so far from favoring our construction of the treaty of 1803, deciding expressly against it. It is however to be remarked, that they touch only the question of Eastern boundary; and that those of Western limits—indemnity for the temporary occlusion of the Mississipi, and reparation for spoliations committed on our commerce, are left wholly unnoticed. If I am correctly informed, and of this I have no doubt, the answer, in its original form, went to all these points, and upon all was equally decisive in favor of Spain. Why then lop off three points out of four? The reason is obvious—to adapt it to the possibility of some proposition on our part which may produce new objects, and with them new doctrines, and a new conduct both here and at Madrid. Under this fact the question occurs, how are we to meet this policy? By yielding to it?
This is no doubt the cheapest way, and if the cheapest were always the best, we should have no scruple about preferring it. Half a million of dollars would do wonders, but the mischief would be greater than the miracle. Shall we go on, as we have begun, to negociate openly and honestly, and without employing any means stronger than arguments & facts. This, I fear, would be labor lost. The last note did no good: a second might do some harm. Nations are never lovers, and France, above all others, under present circumstances would be the last to give something for nothing.
Shall we wait till Great Britain seizes on the disputed territory? A circumstance less auspicious could not readily happen, & so far from approaching us to our object, would put us farther from it. Besides, were she to offer us the country, could we accept it, without incurring obligations, totally inconsistent with that abstraction from her political fortunes which has been, and which must long continue to be, our true policy?
If then neither of these courses is desireable, we are reduced to choose between yielding the controversy altogether; hanging it up for future events, (which would be nearly the same thing as yielding it) or by means, purely our own, conducting it to its proper issue. As the state of Europe, particularly of France & Spain, must enter far into this question, I would barely give you the following facts, from which you will draw every just and necessary conclusion. Spain is quite exhausted, and the projects of the Emperor [are] so vast various and alarming as cannot fail to excite disturbances within and without which will give full employment to his powers. With an authority far from being settled at home he is about to give a King to Italy in the person of his Brother J——h; to Spain a regent of his nomination & to Batavia a government of his choice.
I need hardly assure you that tho’ these be my opinions, any other course which the President may prefer, shall, as far as it depends on me, be pursued with all possible diligence and zeal, and that, in the mean time, I shall omit no occasion of pre-disposing this Court to regard his ultimate measures, whatever they may be, as in no degree calculated to break in upon the good understanding which now subsists between the two countries.
Mr. Marbois and myself have begun our business of the debts, but from the nature and variety of his occupations, we can seldom sit more than two days in the week upon it. The Accounts are digested into four classes.

1st.Admissions by both Boards
2dRejections by both Boards
3d.Admissions by the American and rejections by the French Board
4.Admissions by the French & rejections by the American Board.

Of these it is only the last that comes within our powers—the convention not having provided for the intervention of the Ministers, except only in cases liquidated by the French Bureaus against the opinion of the Agent & Commissioners on the part of the United States.
The Accounts as settled rise in amount to about nineteen millions and a half. This leaves a small margin for equitable cases which may have been rejected from want of form only. But unless we should enlarge this margin, by rejecting other cases of more doubtful character, which may have been admitted, the redress will necessarily be very limited. With the truest regard, I am, dear Sir, Your most Obedient & very humble servant
John Armstrong.
